          Case 1:19-cv-05903-JGK Document 23 Filed 12/13/19 Page 1 of 2
      CALHOUN
      BHELLA!fr
                                                                                   uO IL f S /J ti.,.; CJ (id              ~N-{
      s E S::~J8S~i'~ T                                        (;
                                                                     1
                                                                         rt f
          oocl;rvEHT
          E'...ECTRONiCALL Y FILED
                                                                    CJJ,,-A,    flr_11,,./v          (-x vE,.,,tlEO         (JO
           DOC#                    ~-a------                        J /1/V' u 4 L;,           , 7✓       ? o)- O,       Co,-,,ficl'-~cc.
           DA iE FILED:   ~ID.J....~_J_ ____ _
                                                                    lf/JJ Oc/(v.!VG!J                V[J     v1rv1Lf(JAY_;
December 13, 2019                                                     /ffl}/l.,-vl/-ll7         (          ,-0}~ /Ir t.-f':J0(1"'-.
                                                                                                     1
Via CM-ECF                                                                      5' 0   d (l,~ EA,flJ,

The Honorable John G. Koehl
United States District Judge                                                             ~~µ.L::..::~"..J:::..-----
Daniel Patrick Moynihan United States Courthouse
                                                                          /,l.A111       I                 V        )      0      )
500 Pearl Street
New York, New York 10007
Re:     EXP Realty Advisors Associates, Inc. v. EXP Realty, et. al; 1:19-cv-5903 {JGK)

Dear Judge Koeltl:

Defendants EXP Realty, LLC and EXP World Holdings, Inc. ("Defendants") respectfully file this
unopposed letter motion to extend the time on which to answer the Complaint in this matter. The
basis for this motion is as follows:

On September 18, 2019, on behalf of his clients, counsel for Defendants executed a waiver of
service of the Summons and Complaint. Pursuant to this waiver, Defendants had until November
 I 8, 2019 to answer or otherwise respond to the Complaint. On November 18, 2019, the Court
endorsed Defendants' first request to extend Defendants' deadline to answer or otherwise respond
to the Complaint until December 18, 2019. See Document Nos. 19-20.

Since receiving the extension of time to answer or otherwise respond to the Complaint, Defendants
and Plaintiff have exchanged draft settlement agreements. The parties are very close to resolving
this matter. Recently, Defendants provided Plaintiff with a revised settlement agreement that is
nearly complete, and the parties are in agreement on most if not all of the substantive terms of the
settlement. Defendants need to delay execution of the settlement agreement until after its insurance
carrier makes a final determination concerning coverage. Due to the upcoming holidays,
Defendants do not expect a coverage determination until January of 2020. To provide the parties
with time to fully explore settlement options, Defendants hereby move the Court for a thirty (30)
day extension of its time to answer or otherwise respond to the Complaint. Plaintiff's counsel, Mr.
Wizenfeld, has indicated that Plaintiff does not oppose this motion.

As stated above, Defendants previously sought and were granted one other thirty (30) day
extension of time in which to answer or otherwise respond to the Complaint. Absent exigent
circumstances, Defendants will not seek any additional extensions of time to answer or otherwise
respond to the Complaint in this matter.


  LUCIAN C. CHEN                      646 819 0400     '., ·
                                      546 819 0409 .. · ·."

                                      5 Columt"JS Orcle
                                      11t~ Floor
                                      New Ycct>, New Yc-r!s 10019
          Case 1:19-cv-05903-JGK Document 23 Filed 12/13/19 Page 2 of 2
Honorable John G. Koeltl, U.S.D.J.
December 13, 2019
Page 2

At the same time that the Court endorsed Defendants' prior letter motion, the Court adjourned the
status conference until December 20, 2019 at 2:30 pm. See Document 21. Defendants respectfully
request that that status conference be reset to a date after Defendants answer or otherwise respond
to the Complaint.

Respectfully submitted,


Isl Lucian C. Chen
Lucian C. Chen
Calhoun Bhella & Sechrest
5 Columbus Circle
New York, NY 10019
LChen@cbsattorneys.com
(646) 819-0406


cc: Howard Wizenfeld, Esq. (via e-mail)
    Brian Bodine, Esq. (via e-mail)
